UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 6474 Dreyfus Growth and Income Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: July 1, 2012-June 30, 2013 Item 1. Proxy Voting Record Dreyfus Growth and Income Fund, Inc. ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 06, 2013 Meeting Type: Annual Record Date: DEC 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2.1 Elect Director William L. Kimsey For For Management 2.2 Elect Director Robert I. Lipp For For Management 2.3 Elect Director Pierre Nanterme For For Management 2.4 Elect Director Gilles C. Pelisson For For Management 2.5 Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend 2010 Share Incentive Plan For Against Management 6 Authorize the Holding of the 2014 AGM For For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock 9 Report on Lobbying Payments and Policy Against Against Shareholder ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For Withhold Management 1.2 Elect Director Max Link For Withhold Management 1.3 Elect Director William R. Keller For Withhold Management 1.4 Elect Director Joseph A. Madri For Withhold Management 1.5 Elect Director Larry L. Mathis For Withhold Management 1.6 Elect Director R. Douglas Norby For Withhold Management 1.7 Elect Director Alvin S. Parven For Withhold Management 1.8 Elect Director Andreas Rummelt For Withhold Management 1.9 Elect Director Ann M. Veneman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify
